[exhibit104mikeokadaoffer001.jpg]
April 29, 2019 Mike Okada RE: Employment with Immersion Corporation Dear Mike:
Immersion Corporation (the “Company” or “Immersion”) is pleased to present an
offer to you, for the position of General Counsel and SVP, IP Licensing and
Legal Affairs, on the terms set forth in this agreement, effective upon your
acceptance by execution of a counterpart copy of this letter where indicated
below. Reporting Duties and Responsibilities. In this position, you will be
reporting to Ramzi Haidamus, CEO. Salary and Benefits. Your annual base salary
of $375,000.00, is payable in accordance with the Company’s customary payroll
practice, which is bi-weekly. For payment purposes, the bi-weekly amount is
$14,423.08. This offer is for a full time, salaried, exempt position. Our
Company’s focal reviews are normally conducted in January at which time your
performance will be evaluated. You will also receive the Company’s standard
employee benefits package. A copy of our current benefits package is enclosed.
Please note that the Company's benefit package is subject to change at any time.
In addition, you will be eligible for a bonus in accordance with the Company’s
Executive Incentive Plan of up to 50% of your salary. Restricted Stock Units.
Effective upon board approval, Immersion will grant you 77,800 Restricted Stock
Units (RSUs). The Restricted Stock Units will vest over a three-year period.
Assuming your continued employment by Immersion, one-third of the shares will
vest on each of the first, second and third anniversaries of your start date, as
per the terms and conditions of the applicable plan. Stock Options. Effective
upon board approval, the Company will grant you an option to purchase 164,000
shares of the Company’s Common Stock pursuant to the Company’s stock option plan
and standard stock option agreement. All options will have an exercise price
that will be equal to the fair market value of the Company’s Common Stock on the
10th business day in the month following the month of your start date. The
options will become exercisable over a four-year exercise schedule with 25% of
the shares vesting at the end of your first twelve months of service, and with
an additional 2.083% vesting per month thereafter, at the close of each month
during which you remain employed with the Company. Change of Control Benefits.
Subject to the approval of the Compensation Committee of the Board, the Company
will enter into the Retention and Ownership Change Event Agreement.



--------------------------------------------------------------------------------



 
[exhibit104mikeokadaoffer002.jpg]
Background Investigation. This offer is contingent upon a satisfactory
background investigation. This agreement may be revoked in the event the results
of the investigation do not meet Immersion’s requirements. Confidential
Information. As an employee of the Company, you will have access to certain
Company confidential information and you may during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interest of the Company, you will need to sign
the Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment. A copy of the agreement is attached for your
review. We wish to impress upon you that we do not wish you to bring with you
any confidential or proprietary material of any former employer or to violate
any other obligation to your former employers. At-Will Employment. While we look
forward to a long and profitable relationship, should you decide to accept our
offer, you will be an at-will employee of the Company, which means the
employment relationship can be terminated by either of us for any reason at any
time. Any statements or representations to the contrary (and indeed, any
statements contradicting any provision in this letter) should be regarded by you
as ineffective. Further, your participation in any stock option or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time. Authorization to Work. The Immigration Reform and
Control Act of 1986 requires you, within three business days of hire, to present
documentation demonstrating that you have authorization to work in the United
States. Acceptable documentation is shown on the form titled List of Acceptable
Documents. Please bring the appropriate documentation to the new employee
orientation on your first day of employment. If you have questions about this
requirement, which applies to U.S. citizens and non-U.S. citizens alike, please
contact our Human Resources department. Term of Offer. This offer will expire at
the close of business on May 3, 2019. Upon acceptance of this offer, please sign
the enclosed copy of this letter in the space indicated and return it to me.
Your signed acceptance below will become our binding agreement with respect to
the subject matter of this letter, superseding in their entirety all other or
prior agreements by you with the Company as to the specific subjects of this
letter, and will be binding upon and inure to the benefit of our respective
successors and assigns, and heirs, administrators and executors, will be
governed by California law, and may only be amended in writing signed by you and
the Company. We are excited and pleased to have you join the Immersion team in
this exciting role and we look forward to a mutually beneficial working
relationship. Sincerely, /s/ Janice Passarello Janice Passarello Vice President,
Human Resources



--------------------------------------------------------------------------------



 
[exhibit104mikeokadaoffer003.jpg]
Agreed and Accepted I agree to and accept employment with Immersion Corporation
on the terms and conditions set forth in this agreement. /s/ Mike Okada May 6,
2019 Mike Okada Date Anticipated Start Date: June 10, 2019



--------------------------------------------------------------------------------



 